Citation Nr: 0715733	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-07 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1964 to May 1968 
with approximately 2 years and 10 months of prior service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for bilateral hearing loss, cancer, diabetes mellitus, and 
PTSD.

The Board observes that although the veteran's representative 
submitted an Informal Hearing Presentation in April 2007 
regarding the issue of service connection for diabetes 
mellitus, that issue has not been appealed by the veteran.  
In a March 2005 VA Form 9, the veteran declared his intention 
to only appeal his service connection claim for PTSD.  The 
claims file contains no other document indicative of an 
appeal for his diabetes mellitus claim.  Thus, in the absence 
of a timely filed substantive appeal, the Board is without 
jurisdiction to review the issue of entitlement to service 
connection for diabetes mellitus.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 3.109(b), 20.200, 20.202, 20.302, 
20.303 (2006).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
is granted on appeal.  On remand, the AOJ should address any 
notice deficiencies pertaining to the veteran's service 
connection claim for PTSD.

The duty to assist includes verifying in-service stressor(s) 
and providing a VA medical examination or a medical opinion 
when necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2006).

Since the veteran's service-personnel records fails to 
indicate that he engaged in combat with the enemy, his lay 
testimony or statements alone are not enough to establish the 
occurrence of the alleged stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor(s).  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2005); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  The corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The veteran has been diagnosed with PTSD by psychologists at 
the Paragould VA Outpatient Treatment Center in June 2004 and 
a Social Security Administration psychologist in September 
2004.  Regarding in-service stressors, the veteran described 
traumatic events of flying into the southern parts of Laos, 
Vietnam, from Thailand to pick up the bodies of deceased 
pilots.  At times, these missions would be under the gunfire 
of other aircrafts.  The veteran recalled a specific instance 
where he went into a Vietnamese village south of Pleiku to 
transport the 105 crew; he witnessed a woman on a post with 
her stomach cut open.  On remand, the AOJ should request that 
the veteran provide any further specific details of the 
claimed stressful events during service, to include dates, 
places, duty assignments, and names and other identifying 
information concerning the individuals involved.  

Service personnel records show that, from January 10, 1967 to 
January 23, 1968, the veteran was stationed with 388 
TacFtrWg, RTAFB, in Korat, Thailand.  His military 
occupational specialty (MOS) was aircraft maintenance 
scheduler.  Further, he has received a Vietnam Service Medal 
(AFM 900-3).  In his November 2004 Notice of Disagreement, 
the veteran stated that he participated in "bootlegged" 
flights, which took aircrafts to Vietnam from Thailand to 
transport the wounded or deceased pilots.  The veteran 
volunteered for such services approximately once a month from 
May to October 1967 and claims to be traumatized by the 
atrocities that he witnessed on his trips to Vietnam.

Although the AOJ obtained the veteran's military personnel 
records from the U.S. Air Force, it appears that the AOJ has 
never sought confirmation of the veteran's claimed stressor.  
In this regard, the AOJ should ask the U.S. Army and Joint 
Services Records Research Center (JSRRC) to provide any 
available information, which might corroborate the veteran's 
alleged in-service stressor.  In particular, the AOJ should 
attempt to verify whether the veteran's unit 388 TacFtrWg, 
RTAFB, in Korat, Thailand, conducted "bootlegged" flights, 
between January 1967 and January 1968, into Laos or Pleiku, 
Vietnam, to transport the bodies of deceased pilots.  In 
particular, the JSRRC should verify whether the veteran 
volunteered for such missions.

Additionally, if a stressor is verified, the veteran should 
be afforded a VA psychiatric examination, by a VA specialist, 
to provide an opinion as to whether any psychiatric disorder 
found on examination may be related to service, to include 
PTSD due to a verified stressor.  

The Board reminds the veteran that the duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should request the veteran to 
provide an additional stressor statement 
containing as much details as possible, 
to include dates, places, descriptions of 
the events, his service units in Vietnam, 
duty assignments, and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and inform him that failure to 
respond may result in adverse action to 
his claim.  The veteran should be allowed 
reasonable time to respond.  Information 
received should be associated with the 
claims file.

3.  The AOJ should prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information, which 
might corroborate the veteran's alleged 
in-service stressor.  The veteran served 
on active duty with the U.S. Air Force 
from May 1964 to May 1968.  He served in 
Korat, Thailand, between January 1967 and 
January 1968, where he was assigned to 
388 TacFtrWg, RTAFB.  The veteran claims 
that he participated in "bootlegged" 
volunteering missions, where he flew into 
Laos and/or Pleiku, Vietnam, to transport 
wounded or deceased pilots back to 
Thailand.  These missions would sometimes 
be under the gunfire of other aircrafts.  
The AOJ must provide the JSRRC with 
copies of any of the veteran's service 
personnel records, showing service dates, 
duties, and units of assignment, and 
stressor statements.  All efforts and 
requests to verify the veteran's 
stressors must be documented in the 
claims file.  If the veteran's stressor 
is unverifiable, JSRRC should provide a 
negative response.  

4.  After items 1 through 3 are 
completed, the AOJ should prepare a 
report detailing the nature of any in-
service stressors that was established by 
the record.  If none was verified, the 
report will so state.  This report is 
then to be added to the claims file.

5.  If a stressor is verified, the AOJ 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination by an examiner in order to 
determine the nature and etiology of any 
psychiatric disorder(s) found, in 
particular PTSD.  The examiner should 
take a complete history from the veteran 
and review the entire claims file and 
must indicate in the examination report 
that such was performed.  All special 
studies or tests including psychological 
testing and evaluations, deemed necessary 
by the examiner are to be accomplished.  
The psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a 
Global Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor" that caused the 
disorder and the evidence upon which that 
opinion was based to establish the 
existence of the stressor.  The examiner 
should comment explicitly upon whether 
the veteran's alleged stressors were the 
results of the veteran's experiences in 
service.  If so, the examiner should also 
comment explicitly upon whether there is 
a link between such stressors and the 
current symptoms, if any.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions.  Note 
that the presence of one diagnosed 
psychiatric disorder does not preclude 
the veteran from also being diagnosed 
with PTSD.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

6.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for entitlement to service 
connection for PTSD.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



